Title: To James Madison from William Jarvis, 26 November 1804 (Abstract)
From: Jarvis, William
To: Madison, James


26 November 1804, Lisbon. “The post of yesterday brings advice from Madrid to the 16th. A private letter of the 14th says that Mr Frere had not then left Madrid.… If he has written any letter to the Minister, Consul, or a private Gentleman whom he is in correspondence with here, nothing has been made public, and the latter denies having received any letters from him. I thought it very possible that the Spanish Government—wishing to avoid coming to extremities, had induced Mr Frere to remain till an answer was received to the late dispatches; but I have this afternoon learnt from a Gentleman who is generally very correct in what he gives as fact, that an English Gentleman that was travelling in Spain having been advised of the intended departure of Mr Frere, he rode post to get out of the Kingdom as quickly as possible; and on the frontiers, the Portugal side, he overtook Lord & Lady Holland & Mr Frere. They informed him that they had set away from Madrid the afternoon of the 14th. but as Lady Holland was very much out of Health they were obliged to travel very slow. After a short conversation the Gentleman left & reached here a little while ago. The Gentleman’s name is Russell & is said to be a respectable Man so I presume there cannot be the least doubt of his having met Mr Frere on the road. He says that the Consul remained in Madrid. Did not the Cato sail to-morrow morning, I should not close this letter till the after-noon of to-morrow, to communicate what information I collected by the Post. Nothing more is said of the order for the detention of British Vessels.
“The Moorish Vessel at St Ubes has begun to repair, the one here is still untouched, nor are the Agents doing anything that I can learn. I was informed yesterday that Ben Taleb, should have said that he & the Governors brother were going to England to purchase armed Vessels for the Emperor. These kind of reports seem to be calculated to draw much money from the Prussian Court for a Peace.
“The sloop of War Wolf saild on the afternoon of the day she impressed the sailor, & took the two Men that entered & the impressed Man to sea. Inclosed are two letters, one to Mr de Araujo & the other to Mr Gambier, on the subject. If my letter to the Minister has no other effect, it may be the cause of some farther steps being taken to prevent similar outrages in future. By the next Vessel for the U.S. I shall forward the Captains protest and also one to London by the first packet.

“Having understood that British caught fish had falsely been represented to the spanish Consul as of the fisheries of the United states, I waited on him the 20th & represented the deception that had been practiced on him. The only certificate he had granted was the day before, which he got back & promised me in future not to grant any more without consulting me, when my Certificate was not previously had.
“My last letter went by the Hawk, Captn Bacon, via Norfolk.”
Adds in a postscript: “Genl. Lannes is said to have set out from Paris on his return to Lisbon in the Character of Ambassador.” Adds in a second postscript: “There being a ballance of fifty four dollars & 36 Cents due in the account Current of W Jarvis & Co with the frigate Essex I took the liberty the 22nd Instant to draw on you in favour of R Smith Esqr. for the amount & will thank you sir to pay the same & pass it to the account of the several ballances due me for advances to American seamen.” Adds in a final postscript dated “27th. 8 A.M.”: “I have just received my post letters & the delay of the Cato affords me the opportunity of communicating by her the following extract of a letter from Charles Pinckney Esqr. dated the 20th Instant ‘Mr Frere the British Charge des Affaires left this without taking leave thursday (ie 15th) & nothing but War is Spoken of.’”
